—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about November 2, 2001, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Inasmuch as the record fails to disclose a triable issue as to the existence of an enforceable contract between plaintiff and a third party that might serve as a predicate for plaintiffs claim for tortious interference with contractual relations, the grant of defendants’ motion for summary judgment was proper (see Foster v Churchill, 87 NY2d 744, 749-750; Bayside Carting v Chic Cleaners, 240 AD2d 687). Plaintiffs contention that the motion should have been denied to afford it additional discovery *90is unavailing, no basis for plaintiff’s belief that further discovery would yield evidence sufficient to raise a triable issue having been set forth (see Pow v Black, 182 AD2d 484, 485). Concur — Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.